we are concerned by petitioner's contention that his motion has been
                pending for almost ten months, we trust that the district court will resolve
                the matters pending before it as promptly as its calendar permits.
                Accordingly, we
                            ORDER the petition DENIED.




                                                               /                         ,J.




                                                            Parraguirre




                cc: Charles Stephen Manley, Jr.
                     Attorney General/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


  NEU                                                                     F